Exhibit 10.1


SENIOR ADVISOR AGREEMENT
 
THIS SENIOR ADVISOR AGREEMENT (this “Agreement”) is made and entered into the
9th day of November, 2005, as of the first day of June, 2005, by and among HAWK
CORPORATION, a Delaware corporation (“Hawk” or the “Company”) and NORMAN C.
HARBERT (“Harbert”).
RECITALS


A. The parties are parties to the Amended and Restated Employment Agreement
dated as of December 31, 2001 (the “Employment Agreement”) and the First
Amendment to Amended and Restated Employment Agreement dated as of December 31,
2003 (together with the Employment Agreement, the “Restated Employment
Agreement”;
B. The parties are parties to a Consulting Agreement dated as of December 31,
2001 (the “Consulting Agreement”);
C. The parties desire to terminate the Restated Employment Agreement and the
Consulting Agreement and amend the terms and conditions under which Harbert will
be retained by the Company in accordance with the terms set forth in this
Agreement;
NOW THEREFORE, in consideration of the premises and the promises and agreements
contained herein and other good and valuable consideration, the sufficiency and
receipt of which
are hereby acknowledged, and intending to be legally bound, the Company and
Harbert agree as follows:
    
    1. EMPLOYMENT. The Company hereby employs Harbert as a senior advisor and
Harbert agrees to be employed by the Company as a senior advisor for a period
commencing as of the date hereof and terminating on June 30, 2012. Such period,
together with the period of any extension or renewal upon the mutual agreement
of the Company and Harbert, of such employment is herein referred to as the
“Advisory Period.”
 
2. COMPENSATION AND BENEFITS. Provided that Harbert’s employment hereunder is
not terminated in accordance with this Agreement, during the Advisory Period
Harbert shall receive as compensation:
(a) Salary: Salary at the annual rate of $418,625, payable not less frequently
than semi-monthly (as adjusted from time to time, “Base Wages”), reduced by any
payments made to Harbert under (i) any non-contributory defined benefit plan
maintained by the Company (“Defined Benefit Payments”) and (ii) any disability
or similar policy.
(b) Harbert Benefit Programs: Harbert shall have the right to participate,
subject to any applicable eligibility requirements, in all corporate employee
benefit programs offered to “executive” employees by the Company and any other
plans made available by the Company in the future to its executives and “key”
management employees, including, if any, the Company’s 401(k) plan, health and
life insurance programs and non-contributory defined benefit plans.
(c) Executive Bonus Plan: During each year of the Advisory Period, Harbert shall
receive a bonus pursuant to the Annual Incentive Compensation Plan presently in
effect in an amount $100,000 less than the bonus payable to Ronald E. Weinberg
(“Weinberg”) but not to exceed $250,000.
(d) Business Expenses: The Company shall promptly reimburse Harbert for all
reasonable and necessary business expenses incurred by Harbert on behalf of the
Company and its parent, wholly-owned subsidiaries or affiliated entities during
the Advisory Period. Harbert shall submit to the Company appropriate expense
reports that detail such expenses and includes copies of receipts where
appropriate.
(e) Office: Harbert shall retain the office he is presently housed in or its
equivalent.
(f) Automobile Expenses: Harbert shall be entitled to receive a car allowance in
the amount determined by the Compensation Committee (regardless of its
membership), but not less than the amount presently paid, payable semi-monthly.
The Company shall provide property and liability insurance on Harbert’s
automobile and reimburse Harbert for the reasonable maintenance and repair costs
incurred with respect to Harbert’s automobile.
(g) Insurance: For the Advisory Period and any renewal thereof, the Company
shall continue to maintain and pay the premiums on the insurance policies issued
by Massachusetts Mutual Life (Policy Numbers 71396950 and 6160812), or such
other similar policies as may be agreed by Harbert. Such insurance policies
shall continue to be subject to the applicable split-dollar agreements between
the Company and Harbert.
 
3. ADJUSTMENTS TO COMPENSATION. Harbert hereby authorizes the Company to
withhold and withdraw from amounts payable to Harbert under this Agreement all
applicable amounts required by federal, state and local laws.
 
4. DUTIES. Harbert shall, during the Advisory Period, serve as the Chairman
Emeritus of the Board and senior advisor of the Company or in any capacity as
the Board of Directors (the “Board”) may request and Harbert shall mutually
agree to serve from time to time and in such
39


capacity. Harbert's title shall be Chairman Emeritus of the Board and Founder.
During the Advisory Period, Harbert shall perform such duties and
responsibilities as are customarily assigned to the Chairman Emeritus and
Founder and senior advisor of the Company and shall chair the Company's annual
stockholder meeting. Harbert shall be required to devote the time and efforts to
the business and affairs of the Company as is necessary to discharge his duties
and Harbert may (i) serve on the boards of directors of other companies and on
the boards of trustees of charitable organizations, and (ii) devote a portion of
his time and efforts to the making and management of personal investments, in
each case for so long as Harbert continues to substantially perform his duties
and functions hereunder to the best of his ability and skill in such a manner as
to promote the best interests of the Company. Harbert further agrees to serve as
a director on the boards of directors of the Company’s subsidiaries or
affiliated entities and in one or more executive offices of any of the Company’s
subsidiaries or affiliated entities.
 
5. LIMITATIONS ON AUTHORITY.
(a) Notwithstanding anything else herein contained, Harbert shall adhere to the
written limitations on authority as issued from time to time by the Board.
Nothing contained herein shall be deemed to restrict the power of the Board to
limit the authority of Harbert. Any violation of the terms of this Section 5(a)
shall be deemed to be a material violation of a provision of this Agreement.
(b) Notwithstanding anything else herein contained, the Company shall cause
Weinberg, as long as he remains Chief Executive Officer of Hawk and any
successor to Weinberg as Chief Executive Officer of Hawk, to consult in advance
with Harbert on each of the matters set forth below; provided that each of the
Company and Harbert understand and agree that Harbert’s advice shall be sought
but that his consent and/or approval with respect to any of the following
matters shall not be required:
(i) The (A) evaluation of key management employees of the Company together with
salary reviews, and (B) increases in compensation of key management employees of
Hawk;
(ii) The entering into and/or execution of contracts, agreements, joint ventures
and other commitments which would have a material effect on the business,
financial condition and affairs, properties, assets, obligations, and operation
of Hawk;
(iii) The formulation of the annual budget and business plan of Hawk;
(iv) The formulation of the business goals of Hawk;
(v) The merger, consolidation, combination, liquidation, or sale of all or
substantially all the assets or stock of Hawk or any of its affiliates that are
material to Hawk as a whole and the acquisition or purchase of all or
substantially all the assets or stock of another company or entity that is
material to Hawk as a whole; and
(vi) Any other matter which would have a material effect on the business,
operations, financial condition or affairs, assets or properties of Hawk.
(c) Harbert is not vested with any authority to set policy on behalf of the
Company.
Failure to comply with this Section 5 shall not be deemed a material breach of
this Agreement.
 
6. DEATH OF EMPLOYEE. In the event Harbert should die during the Advisory Period
and:
(a) at the time of Harbert’s death, Harbert has a wife, then: (i) payments shall
be made pursuant to and in accordance with the Amended and Restated Wage
Continuation Agreement between the Company and Harbert dated as of December 31,
2001, and the First Amendment to Restated Wage Continuation Agreement of even
date (collectively, the “Wage Continuation Agreement”), which is herein
incorporated by reference; (ii) the Company shall pay to Harbert’s wife the
amount of bonus which Harbert would have received under Section 2(c) hereof for
the year of Harbert’s death which shall be prorated for the portion of the year
ending upon the date of death; and (iii) the Company shall continue to provide
and/or pay for the existing health care coverage to Harbert’s wife to the
maximum extent allowable in all respects under applicable law; provided,
however, that Harbert’s surviving spouse’s primary provider of medical coverage
shall be Medicare and the Company’s health care coverage shall be the secondary
payor; and provided further, however, that the combined benefits of Medicare and
the Medicare supplemental policy shall be substantially the same as then
available under the Company’s existing health care coverage for active
employees; or

(b) at the time of Harbert’s death, Harbert has no wife, then the Company shall:
(i) for a period of two (2) years, continue to pay Harbert’s Base Wages at the
same monthly rate earned by Harbert immediately prior to his death to Harbert’s
beneficiaries or estate; and (ii) pay to Harbert’s beneficiaries or his estate,
the amount of bonus which the Harbert would have received under Section 2(c)
hereof for the year of Harbert’s death which shall be prorated for the portion
of the year ending upon the date of death.
 
7. DISABILITY OF EMPLOYEE.
[INTENTIONALLY OMITTED.]
 
8. TERMINATION.
(a) The Company may terminate Harbert’s employment hereunder at any time for
cause, which shall be deemed to include the following: (i) Harbert’s engaging in
fraud, misappropriation of funds, embezzlement or like conduct committed against
the Company; or (ii) Harbert’s conviction of a felony.
40


 
(b) Harbert’s employment hereunder may be terminated by the Company in the event
of Harbert’s voluntarily leaving the employ of the Company.
(d) In the event that Harbert’s employment with the Company is terminated by the
Company or by Harbert, the parties agree that the provisions of Sections 8(c),
9, 10, 11, 12, 13, 14, 17, 18, 21, 24 and 25 hereof shall survive such
termination and continue in full force and effect.
 
9. NON-COMPETITION. Harbert recognizes and acknowledges that the business of the
Company is the manufacture, marketing and development of friction materials,
metal stampings, powder metals, metal injection moldings, rotors, electric
motors, performance racing products and businesses related thereto. Harbert
agrees that within the United States, Canada, Italy, Mexico and China and any
other location in which the Company engaged in all or part of the
above-described business at any time during the Advisory Period, and for two (2)
years from and after the date of the termination of Harbert’s employment
hereunder (the “Restricted Period”), Harbert shall not, in any manner, directly
or indirectly on behalf of himself or any other person, firm, business or
corporation;
(a) Establish, operate or engage in, financially or otherwise, as an owner,
partner, shareholder, officer, director, licensor, licensee, principal, agent,
employee, trustee, consultant or in any other relationship or capacity, the
business of the Company;
(b) Request or instigate any account or customer of the Company or its
subsidiaries or affiliates to withdraw, diminish, curtail or cancel any of its
business with the Company or its subsidiaries or affiliates; or
(c) Hire, solicit, or encourage to either leave the employment of or cease
working with the Company or its subsidiaries or affiliates (i) any current
employee of the Company or its subsidiaries or affiliates, or (ii) any employee
who has left the employment of or ceased working with the Company or its
subsidiaries or affiliates within one (1) year of the date of termination of
such employee’s employment with the Company.
In the event of Harbert’s breach of any provision of this Section, the running
of the Restricted Period shall be automatically tolled (i.e., no part of the
Restricted Period shall expire) from and after the date of the first such
breach.
 
10. CONFIDENTIAL INFORMATION. Harbert recognizes and acknowledges that
confidential information, including, without limitation, information, knowledge
or data: (i) of a business nature such as, but not limited to, information about
cost, price, rates, profits, purchasing, suppliers, advertising, customers,
sales, marketing, promotion, compensation, employment, personnel, including
information regarding present and prospective customers and the business affairs
and financial condition of the Company; (ii) of a technical nature such as, but
not limited to, methods, know-how, processes and research; (iii) pertaining to
future developments such as, but not limited to, research and development
projects and future marketing, advertising or promotion; and (iv) pertaining to
trade secrets of the Company; and including all other matters which the Company
treats as confidential (the items described above being hereafter collectively
referred to as “Confidential Information”), are valuable, special and unique
assets of the Company. During and after the Restricted Period, Harbert shall
keep secret and retain in strictest confidence, shall not use for the benefit of
himself or others except in connection with the business and affairs of the
Company, any and all Confidential Information learned or obtained by Harbert
before or after the date of this Agreement, and shall not disclose such
Confidential Information to anyone outside of the Company either during or after
employment by the Company, except as required in the course of performing duties
of his employment with the Company, without the express written consent of the
Company or as required by law.
 
11. PROPERTY OF EMPLOYER. Harbert agrees to deliver promptly to the Company all
manuals, letters, notes, notebooks, reports, computer programs and files,
memoranda, customer and supplier lists and all other materials relating in any
way to the business of the Company and in any way obtained by Harbert during the
period of his employment with the Company which are in his possession or under
his control, and all copies thereof, (i) upon termination of Harbert’s
employment with the Company, or (ii) at any other time at the Company’s request.
Harbert further agrees that he will not make or retain any copies of any of the
foregoing and that he will so represent to the Company upon termination of his
employment hereunder.
 
12. RIGHTS AND REMEDIES UPON BREACH. Both parties recognize that the rights and
obligations set forth in this Agreement are special, unique and of extraordinary
character. If Harbert breaches, or threatens to commit a breach of, any of the
provisions of Sections 9 through 11 hereof (hereinafter referred to as the
“Restrictive Covenants”), then the Company shall have the right and remedy to
injunctive relief, which right and remedy shall be in addition to, and not in
lieu of, any other rights and remedies available to the Company pursuant to this
Agreement, any applicable law or in equity. The right and remedy to have the
Restrictive Covenants specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide adequate remedy to the Company. As to the covenants
contained in Section 9 hereof, specific performance shall be for a period of
time equal to the unexpired portion of the Restricted Period, giving full effect
to the tolling provision of Section 9 hereof, and beginning on the earlier of
the date on which the court’s order becomes final and nonappealable or the date
on which all appeals have been exhausted.
41


 
13. DISCLOSURE. The Company may notify anyone employing Harbert or evidencing an
intention to employ Harbert as to the existence and provisions of this Agreement
and of the Restrictive Covenants.
 
14. INDEMNIFICATION.
(a) The Company shall indemnify Harbert (and his legal representative or other
successors) to the fullest extent provided by the articles or certificate of
incorporation and by-laws or code of regulations (or other governing document)
of the Company and any wholly-owned subsidiary, as may be amended or restated
from time to time.
(b) Harbert shall indemnify the Company against any and all losses incurred by
the Company as a result of Harbert’s acts of willful misconduct or fraud.
 
15. ASSIGNMENT. This Agreement is a personal services contract and it is
expressly agreed that the rights and interests of Harbert hereunder may not be
sold, transferred, assigned, pledged or hypothecated (other than by will or the
laws of descent and distribution).
 
16. BINDING EFFECT. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their heirs, representatives and permitted successors
and assigns.
 
17. SEVERABILITY. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect by a court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.
 
18. BLUE-PENCILLING. If at any time it shall be determined that any of the
provisions of this Agreement are unreasonable as to time or area, or both, by
any court of competent jurisdiction, the Company shall be entitled to enforce
such provision for such period of time and within such area as may be determined
to be reasonable by such court.
 
19. REPRESENTATIONS OF HARBERT. Harbert represents and warrants, on behalf of
himself, his immediate family and any person, firm or corporation in which he
has a substantial interest, that:
(a) They are not indebted to the Company in any amount whatsoever;
(b) They do not, and will not during the Restricted Period, have any direct or
indirect ownership interest in any entity with which the Company has a business
relationship or competes with the Company; provided, however, that the ownership
of, or investments in, at no time exceeding 5% of the issued and outstanding
capital stock of an entity with annual revenues in excess of $20 million shall
not constitute a breach of this representation and warranty;
(c) They are not and will not become, during the Advisory Period, directly or
indirectly, interested in any material contract with the Company (other than
this Agreement); and
(d) The execution of this Agreement or his employment by the Company will not
breach any agreement or covenant entered into by him that is currently in
effect.
Excluded from the foregoing representations and warranties are transactions
disclosed to the Board done on terms at least as favorable to the Company as
those which it could otherwise have obtained from unrelated third parties.
 
20. CONFLICTS OF INTEREST. In the event that Harbert engages in or contemplates
engagement in a transaction which does affect or could affect the business of
the Company, Harbert agrees to immediately disclose in writing to the Board all
material information relating to same. Additionally, in the event that the
Company engages in or contemplates engagement in a transaction in which Harbert
has a financial or personal interest, Harbert shall, immediately upon his
learning of said engagement or contemplated engagement, disclose in writing to
the Board all material information relating to said interest.
42


 
21. ACKNOWLEDGMENT. Harbert acknowledges that: (i) he has carefully read all of
the terms of this Agreement, and that such terms have been fully explained to
him; (ii) he understands the consequences of each and every term of this
Agreement; (iii) he has had sufficient time and an opportunity to consult with
his own legal advisor prior to signing this Agreement; (iv) he had other
employment opportunities at the time he entered into this Agreement; (v) he
specifically understands that by signing this Agreement he is giving up certain
rights he may have otherwise had, and that he is agreeing to limit his freedom
to engage in certain employment during and after the termination of this
Agreement; and (vi) the limitations to his right to compete contained in this
Agreement represent reasonable limitations as to scope, duration and
geographical area, and that such limitations are reasonably related to
protection which the Company reasonably requires.
 
 
22. NOTICES. All notices, requests, demands or other communications hereunder
shall be sent by registered or certified mail to:
the Company:   Board of Directors
            Hawk Corporation
            200 Public Square, Suite 1500
            Cleveland, Ohio 44114-2301


Copy to:  Byron S. Krantz, Esq.
        Kohrman Jackson & Krantz P.L.L.
        One Cleveland Center
        1375 East Ninth Street, 20th Floor
        Cleveland, Ohio 44114


Harbert:   Norman C. Harbert
            P.O. Box 127
            Hiram, OH 44234


23. CAPTIONS. The captions in this Agreement are included for convenience only
and shall not in any way affect the interpretation or construction of any
provision hereof.
 
24. GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Ohio.
 
25. SUBMISSION TO JURISDICTION. The Company may enforce any claim arising out of
or relating to this Agreement, or arising from or related to the advisory
relationship existing in connection with this Agreement in any state or federal
court having subject matter jurisdiction and located in Cleveland, Ohio. For the
purpose of any action or proceeding instituted with respect to any such claim,
Harbert hereby irrevocably submits to the jurisdiction of such courts and
irrevocably consents to the service of process out of said courts by mailing a
copy thereof, by registered mail, postage prepaid, to Harbert and agrees that
such service, to the fullest extent permitted by law, (i) shall be deemed in
every respect effective service of process upon him in any such suit, action or
proceeding, and (ii) shall be taken and held to be valid personal service upon
and personal delivery to him. Nothing herein contained shall affect the right of
the Company to serve process in any other manner permitted by law or preclude
the Company from bringing an action or proceeding in respect hereof in any other
country, state or place having jurisdiction over such action. Harbert
irrevocably waives, to the fullest extent permitted by law, any objection which
he has or may have to the laying of the venue of any such suit, action or
proceeding brought in any such court located in Cleveland, Ohio, and any claim
that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum.
 
26. WAIVER OF BREACH. The waiver by either party of a breach of any provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
 
27. AMENDMENT. This Agreement may be amended only in a writing executed by both
parties hereto.
 
28. ENTIRE AGREEMENT. This Agreement and the Wage Continuation Agreement between
the Company and Harbert constitute the entire agreement between the parties and
this Agreement supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether written or oral, of the
parties hereto relating to the transactions contemplated by this Agreement and
the Wage Continuation Agreement. No course of conduct or dealing between the
parties shall be deemed to amend this Agreement.
43


 
 
 
 
 
IN WITNESS WHEREOF, the undersigned have hereunto set their hand as of the date
first written above.
HAWK CORPORATION




By:/s/ Ronald E.. Weinberg 
Ronald E. Weinberg
Its: President and Chief Executive Officer


Attested to:


By:/s/ Byron S. Krantz 
Byron S. Krantz
Its: Secretary




By:/s/ Norman C. Harbert 
Norman C. Harbert
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
44
 
 

